SEC. File Nos.002-86838 811-03857 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 45 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 45 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Chad L. Norton Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Mitchell E. Nichter Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on May 1, 2007, pursuant to paragraph (b) of rule 485. html [LOGO] American Funds(R) The right choice for the long term(R) American Funds Insurance Series(R) Prospectus Class 1 shares May 1, 2007 THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE.
